            Case 2:20-cv-02181-JAM-DB Document 15 Filed 01/28/21 Page 1 of 1


1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   ORLANDO GARCIA,                                         Case No. 2:20-cv-02181-JAM-DB

12                     Plaintiff,                            ORDER GRANTING STIPULATED
                                                             REQUEST TO CONTINUE BRIEFING
13          v.                                               SCHEDULE ON DEFENDANT’S
                                                             MOTION TO DISMISS AMENDED
14   SWEET 2017 LLC, a California Limited Liability          COMPLAINT
     Company;
15   ,

16                   Defendant.

17
18          After consideration of the First Stipulation to Continue Briefing Schedule on Defendant’s

19   Motion to Dismiss Amended Complaint filed by Plaintiff Orlando Garcia (“Plaintiff”) and Defendant

20   Sweet 2017 LLC (“Defendant”) and for good cause showing, the Court hereby GRANTS the Stipulation

21   and ORDERS that Defendant file its Motion to Dismiss Amended Complaint by March 1, 2021,

22   Plaintiff shall file his Opposition to Defendant’s Motion by March 31, 2021, and Defendant shall file its

23   Reply in Support of its Motion by April 21, 2021.

24          IT IS SO ORDERED.

25
26   DATED: January 27, 2021                              /s/ John A. Mendez
                                                          THE HONORABLE JOHN A. MENDEZ
27
                                                          UNITED STATES DISTRICT COURT JUDGE
28
